       Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 1 of 16



Randy J. Cox
BOONE KARLBERG P.C.
201 West Main, Suite 300
P.O. Box 9199
Missoula, MT 59807-9199
Telephone: (406) 543-6646
Facsimile: (406) 549-6804
rcox@boonekarlberg.com

Robert E. Johnston
Marchello D. Gray
HOLLINGSWORTH LLP
1350 I Street, N.W.
Washington, D.C. 20005
Telephone: (202) 898-5800
Facsimile: (202) 682-1639
rjohnston@hollingsworthllp.com
mgray@hollingsworthllp.com

Attorneys for Defendant Monsanto Company

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 TERRY KNOX and CAROLYN
 “COKE” KNOX,

                    Plaintiffs,

 v.                                             DEFENDANT MONSANTO
                                                 COMPANY’S NOTICE
 MONSANTO COMPANY and                               OF REMOVAL
 KERRY YATES,

                    Defendants.


      Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Monsanto

Company (“Monsanto”), hereby gives notice of removal of this action, captioned
        Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 2 of 16



Terry Knox and Carolyn “Coke” Knox v. Monsanto Company and Kerry Yates,

bearing cause number DDV-19-0211, from the Montana Eighth Judicial District

Court, Cascade County, to the United States District Court for the District of

Montana, Great Falls Division. Pursuant to 28 U.S.C. § 1446(a), Monsanto provides

the following statement of grounds for removal:

                                 INTRODUCTION

      1.     In this products liability lawsuit, Plaintiffs Terry Knox and Carolyn

“Coke” Yates (“Plaintiffs”) sue Monsanto Company (“Monsanto”) and Kerry Yates

(“Mr. Yates”) for injuries allegedly caused by Monsanto’s Roundup®-branded

herbicides, which have glyphosate as their active ingredient. For decades, farmers

have used glyphosate-based herbicides to increase crop yields, and home-owners,

landscaping companies, and local government agencies have used these herbicides

for highly effective weed control. Glyphosate is one of the most thoroughly studied

herbicides in the world, and glyphosate-based herbicides have received regulatory

approval in more than 160 countries. Since 1974, when Monsanto first introduced a

Roundup®-branded herbicide to the marketplace, the United States Environmental

Protection Agency repeatedly has concluded that glyphosate does not cause cancer.

Nevertheless, Plaintiffs allege that Mr. Terry Knox (“Mr. Knox”) developed

cancer – specifically, non-Hodgkin’s lymphoma (“NHL”) – caused by exposure to

Monsanto glyphosate-based herbicides.


                                           2
        Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 3 of 16



      2.     This is one of many lawsuits that have been filed in state and federal

courts across the country against Monsanto involving Roundup®-branded herbicides.

A multidistrict litigation (“MDL”) proceeding is pending in the United States District

Court for the Northern District of California, before the Honorable Vince G.

Chhabria, pursuant to 28 U.S.C. § 1407. See In re Roundup Prods. Liab. Litig., No.

3:16-md-02741-VC (N.D. Cal. 2016); In re Roundup Prods. Liab. Litig., MDL No.

2741, 214 F. Supp. 3d 1346 (J.P.M.L. 2016). Monsanto intends to seek the transfer

of this lawsuit to that MDL proceeding and will provide prompt notice to the Judicial

Panel on Multidistrict Litigation (“JPML”) of this action pursuant to the procedure

for “tag along” actions set forth in the Rules and Procedures of the JPML.

      3.     Monsanto removes this lawsuit because this Court has subject matter

jurisdiction based on diversity of citizenship. Plaintiffs are residents and citizens of

Montana. For purposes of diversity jurisdiction, Monsanto is deemed to be a citizen

of Missouri (where its principal place of business is located) and Delaware

(Monsanto’s state of incorporation). In an attempt to defeat complete diversity and

the right to remove, Plaintiffs assert claims against Mr. Yates, a Monsanto employee

and Montana resident and citizen. As set forth in detail below, however, Plaintiffs’

bare bones allegations indicate that Mr. Yates, an individual employee, has been

fraudulently joined in this lawsuit for the sole purpose of defeating jurisdiction. As a

federal court has aptly noted, given the relative financial positions of most companies


                                            3
        Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 4 of 16



versus their employees, the only time an employee is going to be sued is when it

serves a tactical legal purpose, like defeating diversity. Ayoub v. Baggett, 820

F. Supp. 298, 299 (S.D. Tex. 1993) (defendant corporation’s employee fraudulently

joined). Indeed, Judge Lovell of this district has upheld the removal of another action

naming an out-of-state diverse defendant’s individual Montana employee. Strizic v.

Northwestern Corp., No. CV 14-40-H-CCL. 2015 WL 1275404 at *2 (D. Mont.

Mar. 19, 2015). Other district courts in this Circuit have similarly held that

individual employees were fraudulently joined in actions and denied remand.

Vu v. Ortho-McNeil Pharm., Inc., 602 F. Supp. 2d 1151 (2009); DaCosta v. Novartis

AG, No. CV-01–800-BR, 2002 WL 31957424, at *10 (D. Or. Mar. 1, 2002)

      4.     Accordingly, this Court should hold that it has subject matter jurisdiction

and that removal is proper based on complete diversity of citizenship because

Plaintiffs fraudulently joined Mr. Yates, which means that the presence of the

in-forum defendant must be disregarded when the Court evaluates the issue of

diversity jurisdiction and the propriety of removal notwithstanding the presence of

an individual Montana employee defendant.

                BACKGROUND AND PROCEDURAL HISTORY

      5.     Plaintiffs commenced this lawsuit in the Montana Eighth Judicial

District Court, Cascade County by filing a complaint, captioned Terry Knox and




                                            4
        Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 5 of 16



Carolyn “Coke” Knox v. Monsanto Company and Kerry Yates, bearing cause number

DDV-19-0211, on or about April 4, 2019 (the “State Court Action”).

      6.     Pursuant to § 1446(a), true and correct copies of the Summons and

Complaint, as well other process, pleadings, and orders served upon Monsanto in the

State Court Action or otherwise available from the state court’s website are attached

collectively as Exhibit 1.

      7.     Plaintiffs’ Complaint asserts the following product liability claims

against both defendants: Strict Product Liability – Design Defect, Strict Liability –

Failure to Warn, Negligence, Breach of Express Warranty, and Breach of Implied

Warranty of Merchantability.

      8.     Plaintiffs seek damages for NHL allegedly caused by exposure to

Monsanto’s glyphosate-based herbicides. See Complaint ¶¶ 10, 54.

      9.     Specifically as to Mr. Yates, Plaintiffs allege that in his capacity as a

Monsanto sales representative he promoted Roundup® and was aware of Mr. Knox’s

use of Roundup® and failed to warn him of alleged dangers. Id. ¶ 3. Plaintiffs also

broadly allege that Mr. Yates marketed, promoted, and warrantied Roundup® used by

Mr. Knox. Id. at ¶¶ 62, 70.

      10.    Kerry Yates is currently employed by Bayer/Monsanto as a Chemistry

Account Manager/Sales Rep. See Exhibit 2, Declaration of Kerry Yates at ¶ 1. He

has been in this position since 1979. Id. Mr. Yates’ job is, and has always been, to


                                            5
        Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 6 of 16



provide support to distributors and retailers of Bayer/Monsanto products regarding

product performance issues. Id. at ¶ 2. He is not a retailer or wholesaler of

Roundup® or any glyphosate based product, and has never solicited any sales of

Roundup®. Id. at ¶ 3. He does not take, deliver, or receive payment for individual

customer orders. Id. at ¶ 4. In his role, Mr. Yates does not receive any pecuniary

benefit from the promotion or sale of Roundup® other than the salary and incentives

paid by his employer, Bayer/Monsanto, for the fulfillment of his duties on behalf of

the corporation. Id. at ¶ 9.

       11.    Contrary to Plaintiffs’ bald unsubstantiated allegation that Mr. Yates was

aware of Mr. Knox’s use of Roundup®, Mr. Yates has no personal relationship with

the Plaintiffs and has no recollection of ever interacting with them, either personally

or professionally. Id. at ¶ 7. As such, Mr. Yates has no malice or ill will towards

Plaintiffs. Id. at ¶ 8.

             BASIS FOR REMOVAL – DIVERSITY JURISDICTION

       12.    Although complete diversity of citizenship usually is required for a

federal court to have diversity jurisdiction, “one exception to the requirement of

complete diversity is where a non-diverse defendant has been ‘fraudulently joined.’”

Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). When

fraudulent joinder applies – i.e., when “the plaintiff fails to state a cause of action

against a resident defendant, and the failure is obvious according to the settled rules


                                             6
        Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 7 of 16



of the state,” id. (quotation marks omitted) – the fraudulently joined defendant’s

“presence in the lawsuit is ignored” for purposes of determining whether the court

has jurisdiction based on diversity of citizenship, id. Moreover, “[f]raudulent joinder

claims may be resolved by ‘piercing the pleadings’ and considering summary

judgment-type evidence such as affidavits and deposition testimony.” Id. at 1068

(quoting Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 263 (5th Cir.

1995)); see McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)

(“The defendant seeking removal to the federal court is entitled to present the facts

showing the joinder to be fraudulent.”). As shown herein, the affidavit of the non-

diverse individual employee defendant demonstrates Plaintiffs’ failure to state a cause

of action against him (even if the causes of action might otherwise state a claim

against an individual employee). Fraudulent joinder also renders the so-called

“forum defendant rule” inapplicable because that statutory provision applies only to

“properly joined” defendants. 28 U.S.C. § 1441(b)(2).

      13.    Monsanto is, and was at the time the State Court Action was filed, a

corporation organized under the laws of the State of Delaware with its principal place

of business in the State of Missouri. Compl. ¶ 2. Accordingly, Monsanto is deemed

to be a citizen of Delaware and Missouri for purposes of federal diversity jurisdiction.

      14.    Defendant Kerry Yates is, and was at the time the State Court Action

was filed, a resident and citizen of the State of Montana. Id. ¶¶ 3, 5.


                                            7
        Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 8 of 16



      15.    Plaintiffs are citizens of the State of Montana. Id. ¶ 1.

      16.    In this case, Plaintiffs sued Mr. Yates with the sole purpose of

preventing removal due to lack of diversity jurisdiction and/or due to the forum

defendant rule. However, as discussed below, Mr. Yates has been fraudulently joined

and his inclusion in this case does not defeat diversity.

      17.    Counts I and II of Plaintiffs’ Complaint assert Strict Product Liability

Claims for Design Defect and Failure to Warn. See Compl. pp. 11-13. These claims

are governed by Montana Code Annotated § 27-1-791, which establishes a cause of

action for strict product liability. See Winters v. Country Home Prods., Inc., 654

F. Supp. 2d 1173, 1180, 1182 (D. Mont. 2009).

      18.    Section 27-1-791 establishes liability for the “seller” of a defective

product. A seller is defined as manufacturer, wholesaler, or retailer. Mont. Code.

Ann § 27-1-791(1). It is clear from the plain language of the statute that Mr. Yates

does not qualify as a seller. As a Chemistry Account Manager, Mr. Yates does not

personally manufacture Roundup®. See Yates Decl. ¶ 5. Nor is he seller or

distributor of Roundup®. Id. at ¶¶ 3-4.

      19.    Montana case law also establishes that Mr. Yates is not a seller under

Section 27-1-901. In Montana, an agent of the manufacturer/seller is not considered

a seller and is thus shielded from strict liability. See Keuffer v Mossberg Corp.,

No. DV-11-547B, 2016 WL 9725260, at *4 (Mont. Dist. Aug. 18, 2016) (finding


                                            8
        Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 9 of 16



auction house that sold allegedly defective used rifle was the agent of the

manufacturer and could not be liable under statute). Mr. Yates is an agent of the

manufacturer and is thus not considered a seller.

      20.    Because Mr. Yates is not considered a seller under Section 27-1-901,

Plaintiffs do not have any viable strict liability claims against him.

      21.    For similar reasons, Plaintiffs’ Count IV (Breach of Express Warranty)

and Count V (Breach of Implied Warranty of Merchantability) also fail to assert

plausible claims against Mr. Yates. Those warranty claims are governed by the

Montana Uniform Commercial Code – Sales (the “UCC”). See Mont. Code Ann.

Tit. 30, Ch. 2. Sections 313 (express warranties) and 314 (merchantability) of the

UCC both create liability for a “seller” who fails to fulfill certain contractual

obligations. Mont. Code. Ann § 30-2-313, -314.

      22.    The statute defines a “seller” as “a person who sells or contracts to sell

goods.” Id. at § 30-2-103. As set forth herein previously, Mr. Yates does not sell

Roundup. See Yates. Decl. ¶¶ 4-5. He has never sold, contracted to sell, or even

provided Roundup® to Mr. Knox. Id. As such, he does not qualify as a seller under

§ 30-2-103. Because he does not qualify as seller under the statute, the provisions do

not apply to him and Plaintiffs cannot bring their warranty claims against him.

      23.    Count III of Plaintiffs’ Complaint is a pure negligence claim against both

Defendants. However, Plaintiffs allege very little negligent and/or tortious conduct


                                            9
       Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 10 of 16



specific to Mr. Yates. Plaintiffs only make 2 conclusory statements – that Mr. Yates

marketed, promoted, and warrantied Roundup® to Mr. Knox, and that he failed to

warn Mr. Knox of alleged dangers. See Compl. ¶¶ 3, 62, 70. In reality, almost the

entirety of Plaintiffs’ contentions regarding Mr. Yates’ alleged negligence are made

simply by lumping him into the complaints about Monsanto’s conduct with the use of

the term “Defendants”.

      24.    Under Montana law, corporate employees are generally shielded from

liability for allegedly negligent acts taken on behalf of the corporation in the course

of their employment. Philips v. Mont. Ed. Ass’n, 187 Mont. 419, 425-6, 610 P.2d

154, 158 (Mont. 1980). An individual employee may only be held liable if he is

personally negligent, i.e. acting in his own financial interest as opposed to the

employer’s interest, or with intent to harm the particular plaintiffs. Id.; see also

Harrell v. Farmers Educ. Coop. Union, 2013 MT 367 ¶¶ 45-51, 373 Mont. 92, 105,

314 P.3d 920, 932 (D. Mont. 2013).

      25.    A plaintiff’s failure to allege facts against an individual employee

warranting piercing the corporate shield constitutes a failure to state a claim upon

which relief can be granted. See Strizic v. Northwestern Corp., 2015 WL 1275404

at *2. In Strizic, a former Northwestern Corporation employee brought suit against

his employer and a managerial employee (the non-diverse defendant) in her

individual capacity for a denial of a short-term disability claim. Id. at *1. The court


                                            10
       Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 11 of 16



held that by failing to plead any facts upon which it could infer that the employee

acted independently or against the interests of the corporation with her own pecuniary

interest in mind thus piercing the corporate shield, the plaintiff failed to allege a

plausible claim. Id. at 2-3. As such, Judge Lovell of this district granted the

defendant employee’s Motion to Dismiss and upheld removal by the employer

because the employee had been fraudulently joined. Id.

      26.    The case at hand is analogous to Strizic. Plaintiffs do not allege that any

of Mr. Yates’s actions were outside the scope of his employment with Monsanto.

Nor do Plaintiffs allege that Mr. Yates undertook any actions against the best interest

of Monsanto for his own pecuniary benefit. Finally, Plaintiffs do not allege any type

of personal relationship or interaction with Mr. Yates such that there is any indication

of malice or ill will on his part. As such, Plaintiffs have not pled a plausible claim

against Mr. Yates to pierce the shield of corporate liability afforded to employees.

      27.    Even beyond the face of Plaintiffs’ Complaint, any involvement of

Mr. Yates’ may have had with respect to Roundup® do not give way to a cognizable

claim. First and foremost, he has no personal or professional relationship with the

plaintiffs. See Yates Decl. ¶ 7. He does not sell Roundup® and has never personally

provided Roundup® to Mr. Knox. Id. at ¶¶ 3-4, 7. Moreover, he has no knowledge of

Mr. Knox’s use of Roundup® and has never had a conversation with him regarding

his use of Roundup®. Id. at ¶ 7. Because Mr. Yates has no relationship with the


                                            11
        Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 12 of 16



Plaintiffs, there is no way that he can have any malice or ill will towards them.

Id. at ¶ 8.

       28.    Mr. Yates has not engaged in any activities promoting the sale or use of

Roundup® outside the scope of his employment. Id. at ¶ 10. All of his actions

promoting and supporting the sale or use of Roundup® have come as part of his

employment and in an effort to further the corporate interests of his employer. Id.

Moreover, he has never received any pecuniary benefit outside of those offered by his

employer for his work toward furthering the interests of his employer. Id. at ¶ 9.

       29.    It has long been the law in Montana that “[a]s a matter of public policy,

the officers and agents of a corporation must be shielded from personal liability for

acts taken on behalf of the corporation in furtherance of corporate goals, policies and

business interests.” Little v. Grizzly Mfg., 195 Mont. 419, 425, 636 P.2d 839, 842

(Mont. 1981). Mr. Yates is no more than a corporate employee whose actions were

taken solely in furtherance of the goals of his employer, thus there are no grounds to

hold him personally liable for any alleged tortious of the company.

       30.    It should be noted that in the event Mr. Yates is deemed to be a “seller”

as defined in the Montana strict product liability statute or the UCC, any and all

actions he engaged in as a seller still occurred within the scope of his employment

and in furtherance of his employer’s interests. See Yates Decl. ¶ 10. The same

public policy concerns that shield him from liability for acts under a common-law


                                           12
       Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 13 of 16



negligence theory would be applicable in the product liability and commercial sales

contexts. The principle from Little is unchanged and Mr. Yates cannot be held liable

for actions on behalf of his employer, so Plaintiffs do not have a viable claim against

him even if he is deemed to be a seller.

      31.    Plaintiffs’ Count VI – Loss of Consortium is a derivative claim for

damages allegedly stemming from the allegations in Counts I – V. As set forth

herein, those counts do not represent viable claims against Mr. Yates. Therefore,

Plaintiffs derivative loss of consortium claim is non-viable.

      32.     Because Plaintiffs cannot present any viable claim against Mr. Yates, he

is fraudulently joined. This Court should disregard the citizenship of Mr. Yates when

assessing whether Plaintiffs’ claims have removed to this tribunal. See Morris v.

Princess Cruises, Inc., 236 F.3d at 1067. Disregarding Mr. Yates, complete diversity

of citizenship exists in this matter.

      33.    The Complaint seeks compensatory and punitive damages based on

allegations that Monsanto’s Roundup®-branded herbicides caused plaintiffs to

develop cancer (NHL). Therefore, it is plausible from the face of the Complaint that

Plaintiffs seek damages in excess of $75,000, exclusive of interest and costs, which

satisfies the jurisdictional amount-in-controversy requirement. 28 U.S.C. § 1332(a);

see Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014) (“[A]

defendant’s notice of removal need include only a plausible allegation that the


                                           13
       Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 14 of 16



amount in controversy exceeds the jurisdictional threshold.”); see also Ross v. First

Family Fin. Servs., Inc., No. 2:01CV218-P-B, 2002 WL 31059582, at *8 (N.D. Miss.

Aug. 29, 2002) (“[U]nspecified claims for punitive damage sufficiently serve to bring

the amount in controversy over the requisite jurisdictional threshold set out in 28

U.S.C. § 1332.”). In fact, other lawsuits seeking damages for NHL allegedly caused

by Roundup®-branded herbicides have been filed against Monsanto in this Court and

other federal courts asserting jurisdiction under § 1332(a) and alleging damages in

excess of $75,000, exclusive of interest and costs.

      34.    In sum, this Court has original subject matter jurisdiction over this action

based on § 1332(a) because there is complete diversity of citizenship between

Plaintiffs and Monsanto and the amount in controversy exceeds $75,000, exclusive of

costs and interest.

 THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

      35.    The Montana Eighth Judicial District Court, Cascade County, is located

within the District of Montana, Great Falls Division. Therefore, removal to this

Court satisfies the venue requirement of 28 U.S.C. § 1446(a).

      36.    Monsanto received notice of process on April 11, 2019. This Notice of

Removal is timely, in accordance with 28 U.S.C. § 1446(b)(3).

      37.    Defendant Kerry Yates’ consent to removal is not required because he

has not been “properly joined,” 28 U.S.C. § 1446(b)(2)(A).


                                           14
       Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 15 of 16



      38.    The written notice required by 28 U.S.C. § 1446(d) will be promptly

filed in the Montana Eighth Judicial District Court, Cascade County, and will be

promptly served on Plaintiffs.

      39.    Monsanto does not waive any legal defenses and expressly reserves its

right to raise any and all legal defenses in subsequent proceedings.

      40.    If any question arises as to the propriety of this removal, Monsanto

requests the opportunity to present written and oral argument in support of removal.

                                   CONCLUSION

      For the foregoing reasons, Monsanto removes this lawsuit to this Court

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 (and any other applicable laws).

      DATED this 13th day of May, 2019.



                                       /s/ Randy J. Cox
                                       Randy J. Cox
                                       BOONE KARLBERG P.C.
                                       Attorneys for Defendant Monsanto Company




                                          15
         Case 4:19-cv-00036-BMM Document 1 Filed 05/13/19 Page 16 of 16




                             CERTIFICATE OF SERVICE

         This is to certify that on the 13th day of May, 2019, the foregoing was duly

served on the following by the means indicated:

     1         CM/ECF
               Hand Delivery
     2         U.S. Mail
               Overnight Delivery
               Facsimile
               E-Mail

1.       Clerk of U.S. District Court

2.       A. Clifford Edward
         Triel D. Culver
         A. Christopher Edwards
         John W. Edwards
         EDWARDS, FRICKLE & CULVER
         1648 Poly Drive, Suite 206
         Billings, Montana 59102
         Attorneys for Plaintiffs

                                         /s/ Randy J. Cox
                                         Randy J. Cox
                                         BOONE KARLBERG P.C.
                                         Attorneys for Defendant Monsanto Company




                                            16
